El Juez Asociado, Sr. Wole,
emitió la opinión deí tribunal.
La sección 14 de la Ley del Servicio Civil, Leyes de 1907, ' página 182 dispone lo siguiente:. •
“Ninguna persona perteneciente al Servicio Civil de Puerto Rico-tendrá obligación de contribuir'con cuota alguna ■ & fondos que-se recaudaren con fines políticos, ni prestar servicios políticos-; no pu-diendo ser destituida, ni de otro modo perjudicada, por negarse.a ello. Cualquiera persona que solicitare de los funcionarios o einplea-dos públicos contribuciones de carácter político, incurrirá en pena de multa máxima de quinientos dollars, o en cárcel por un término qtíé no excederá de seis meses, o en ambas penas.”
*88Marcelino Torres Zayas que era secretario de la Junta Escolar de Jnana Díaz, fné acusado de haber solicitado y exi-gido de Rafael Suárez, qne era nn profesor de instrucción pública en dicho pueblo, que pagara la contribución mensual •de un dollar para atender a los gastos locales del Partido Republicano. La prueba demostró que Marcelino Torres no solamente exigió dicha contribución prohibida por la ley, sino que amenazó al referido Suárez con la pérdida de su destino, por lo que fue condenado por la Corte de Distrito de Ponce a pagar una multa de cien dollars, o en defecto de su pago a sufrir un mes de cárcel. Se celebró la vista del caso en ape-lación ante la Corte de Distrito de Ponce, habiendo sido el acusado condenado anteriormente por la Corte Municipal de Coamo, al pago de una multa de quince dollars. El apelante no estuvo representado en la vista de la- causa ante este tribunal, ni fué presentado tampoco alegato alguno en favor del mismo, no apareciendo de los autos que se haya cometido nin-gún error. El delito es uno muy serio y afecta a la integridad y disciplina de nuestro Servicio Civil. El Tribunal Supremo de los Estados Unidos interpretando una sección por la que en ciertas condiciones constituye delito el solicitar contribucio-nes para fines políticos, se expresó, en el caso de Ex parte Curtis, 106, U. S., 373, et seq,, como sigue: “Ha sido el mani-fiesto propósito del Congreso en todas estas clases de disposi-ciones, promover la eficacia e integridad en el ejercicio de los deberes'“oficiales, y mantener la debida disciplina en el servicio público. Indudablemente que tal propósito está dentro de la propia esfera de acción del poder legislativo, y no es fácil ver por qué la ley que ahora consideramos no está comprendida realmente en los medios legítimos para llegar a tal fin. Es cierto, según alega el abogado del peticionario, que no están prohibidas las contribuciones políticas a los empleados. Los directores de las campañas políticas, que no -estén empleados en el gobierno de los Estados Unidos,, son ahora tan libres para pedir, dinero, de los empleados y dedicarlo a fines políti-cos, como libres lo estuvieron siempre; y Ios-empleados pueden *89contribuir tan liberalmente como les plazca, con tal que tales contribuciones no sean beclias a ninguno de los funcionarios u oficiales a quienes se les prohibe exijan dictas contribuciones. Lo que atora consideramos no es si el Congreso ta llegado tasta donde puede llegar, sino, si lo que se ta tecto está den-tro de los límites constitucionales en cuanto a su discreción legislativa. Un sentimiento de independencia según la ley, conduce al fiel desempeño del servicio público, y no tay nada que tienda más a quitar este sentimiento que el temor a la pérdida, del empleo. Si pueden exigirse contribuciones a los empleados públicos por otras personas que tienen autoridad oficial, entonces es muy fácil comprender que aquello que em-pieza por una simple petición termina por una exigencia, y el incumplimiento con esta exigencia puede ser considerado por aquellos que tienen la facultad de destituir, como una in-fracción de cierta supuesta obligación, que nace de las rela-ciones políticas de las partes. Las contribuciones obtenidas bajo tales circunstancias, generalmente se hacen para evitar las consecuencias del desagrado personal de un superior, como para fomentar las ideas políticas del contribuyente' — para evi-tar la pérdida del empleo, y no para ejercitar un privilegio político. La ley no establece restricción alguna en cuanto a dar o recibir contribuciones, excepto cuando sea necesario para proteger en cierto modo a aquellos que están en el servi-cio público contra las extorsiones que puedan hacérseles me-diante intimidación o pérdida personal * * “Si no exis-tieran otros motivos para esta clase de legislación que los que se relacionan con la protección de aquellos que están en el servicio público contra las extorsiones injustificadas, la cons-titucionalidad de tal legislación sería clara a nuestro juicio; pero hay otras razones que según nuestro entender son igual-mente buenas.' Si los empleados públicos pueden ser llama-dos por aquellos que tienen autoridad pára que contribuyan con su propio salario a los gastos de las campañas políticas, y el negarse a hacer dicha contribución puede dar por resul-tado que personas competentes queden fuera de su empleo, *90entonces las contribunciones liberales o espléndidas constitui-rían'el motivo £ara so’s'téner en sn empleo a los incompetentes. Y dé 'igual modo, si una'parte del salario que elempléado re-cibe por sus servicios ba de darse para fines políticos, enton-ces es fácil comprender la necesidad de aumentar el sueldo' del empleado a fin de que baya medios para bacer ía contribu-ción, y de este modo el propio gobierno estará suministrando' de modo indirecto el dinero para atender a los gastos que oca-siona el sostenimiento de un partido político en el poder, que-tiene entonces en sus manos el patronazgo público. Los par-tidos políticos deben necesariamente existir en una forma de' gobierno .republicano; y cuando los destinos públicos depen-den en gran parte del éxito de un partido,. indudablemente' que los empleados, sentirán deseos de sostener en el poder el partido a que pertenecen. El estatuto que abora estamos con-siderando nada tiene que ver con esto. El propósito aparente-quedará cumplido si impide que los que tengan cargos eleva-dos exijan esa ayuda para tales fines, como condición para conservar el destino.” ■ •
Somos de opinión de que estas'consideraciones son apli-cables a las razones o motivos por los cuales existe la ley con arreglo a la Cual fué condenado el acusado. Debe con-firmarse la sentencia, debiendo enmendarse en el sentido de que el castigo alternativo se ajuste a la ley.

Confirmada.

Jueces concurrentes: Sr’es. Presidente Hernández, y' Aso-ciados MacLeary y del Toro.
El Juez Asociado, Sr. Aldrey, no tomó parte en la resolu-ción de este caso.